Citation Nr: 1744538	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-00 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating evaluation for gastroesophageal reflux disease with Barrett's esophagitis, gastritis, chronic diarrhea, status post cholecystectomy, rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION


The Veteran had a period of active duty service from January 1983 to January 2004. 

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio  

In June 2016, the Board remanded the appeal for further development. 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded in June 2016 with instructions that a new VA examination be provided to the Veteran to determine the current nature and severity of his gastroesophageal reflux disease with Barrett's esophagitis, gastritis, and chronic diarrhea, and assist in determining whether a higher rating is warranted for his condition on a schedular or extraschedular basis.  The Board had granted service connection for an esophageal stricture which had to be considered in the overall evaluation.  

The instructions also required the obtaining of all private and VA treatment records including the most recent private treatment records dated from October 2010 not contained in the file.  Once all files had been obtained the examiner was to create a detailed report and the AOJ provide the findings to the Director of Compensation Service for extraschedular consideration.  If the Veteran disagreed with the determination of the Director of Compensation Service, the Veteran was to be provided with a supplemental statement of the case by the RO. 

This development was not completed as requested, all remand requirements have not been met to make a determination on the Veteran's entitlement to an increased rating evaluation for gastroesophageal reflux disease with Barrett's esophagitis, gastritis, and chronic diarrhea, and the case may not move forward without prejudice to the Veteran.  Stegall v West, 11 Vet. App. 268, 271 (1998). 

The examiner on a December 2016 VA examination adequately discussed or opined in detail the nature, severity, and frequency of the Veteran's gastroesophageal reflux disease with Barrett's esophagitis, gastritis, and chronic diarrhea.  The examiner did in detail express the functional impact of the Veteran's disability and his ability to gain or maintain employment.

However, the AOJ did not provide a detailed report to the Director of Compensation Service for extraschedular consideration or otherwise readjudicate the issue on appeal.  Lastly, the Veteran was not provided with a supplemental statement of the case.

The Veteran has contended that separate ratings should be assigned for his various complaints.  The AOJ has noted this would violate the provisions against pyramiding.  As such, extraschedular review is indicated to respond to this contention.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must submit the entire electronic files and examination results for an increased rating for the Veteran's conditions to the Director of Compensation Service, for extraschedular consideration.  This should include a discussion of whether there is a basis to assign separate compensable ratings.

2. Readjudicate the instant appeal.  If the determination remains unfavorable to the Veteran, he and his representative must be provided with a supplemental statement of the case by the RO that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




